Citation Nr: 0008694	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than March 21, 1997 
for the award of a total rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.  

In a June 1997 rating action, the RO granted entitlement to a 
total disability rating due to individual unemployability, 
effective March 21, 1997, the date the RO received his 
application for VA disability benefits.  The veteran 
appealed, arguing that the effective date should have been 
set on October 28, 1996, the date that he asserts that he 
initially filed the claim.  

The veteran was afforded a hearing before the undersigned 
Member of the Board of Veterans' Appeals at the RO in July 
1999.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's application for entitlement to a total 
disability rating due to individual unemployability was first 
received by the VA on March 21, 1997.


CONCLUSION OF LAW

An effective date earlier than March 21, 1997 for entitlement 
to a total disability rating due to individual 
unemployability is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.1(r), 3.400(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim for entitlement to an effective date earlier than 
March 21, 1997 for entitlement to a total disability rating 
due to individual unemployability is well grounded, as it is 
not inherently implausible.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board finds that the VA has 
satisfied its statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The effective date of an award of compensation based on an 
original claim shall not be earlier than the "date of 
receipt" of an application for such benefits or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i).  If the application is 
received by the VA within one year from separation from 
service, then the effective date of the award of disability 
compensation shall be the day following separation from 
service.  38 U.S.C.A. § 51110(b)(1); 38 C.F.R. § 3.400(b)(2).  
"Date of receipt" means "the date on which a claim, 
information or evidence was received in [VA]," except as to 
specific provisions for claims or evidence received in the 
State or Defense Departments or in the Social Security 
Administration as to initial claims filed at or prior to 
separation from service.  38 C.F.R. § 3.1(r).  See 38 C.F.R. 
§ 3.108, 3.153, 3.201.  See also Wells v. Derwinski, 3 Vet. 
App. 307 (1992).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In a June 1997 rating action, granting entitlement to a total 
disability rating due to individual unemployability, the RO 
assigned an effective date of March 21, 1997.  The record 
shows that a formal application for increased compensation 
based on unemployability (VA form 21-8940) was signed and 
dated by the veteran on October 28, 1996.  However, a date 
stamp on the application reveals receipt of the application 
at the VA on March 21, 1997.  

At a hearing before the undersigned Member of the Board at 
the RO, the veteran testified that he signed the VA form 21-
8940 on October 28, 1996 and handed it to his representative 
on that day.  The veteran's representative then asserted that 
such applications are placed in a box which is picked up 
someone in the mailroom and is directed to the proper group 
which handles the claims.  The representative noted that it 
was not the general practice to stamp such applications with 
the date of receipt at the representative's office.  The 
veteran further testified that he initially obtained the VA 
form 21-8940 from the local chapter of the DAV prior to going 
to the main DAV building to file the application.  He named a 
specific representative at the local DAV who helped him fill 
out the application and who would be able to verify that he 
obtained the application in October 1996.  The veteran's 
representative stated, however, that the local representative 
was currently hospitalized and was unable to provide the 
necessary verification.  He stated that he was getting better 
and that it would be possible to get the verification from 
him at a later date.  Accordingly, the record was kept open 
to allow for the veteran or his representative to obtain this 
statement from the local representative.  To date, no further 
correspondence or corroborating evidence has been received 
from either the veteran or his representative.  Thus, 
pursuant to the law cited above, the effective date of an 
award of compensation based on an original claim shall not be 
earlier than the date of receipt of the application for such 
benefits or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

The record clearly documents receipt of the formal 
application for application for increased compensation based 
on unemployability on March 21, 1997.  The veteran had an 
opportunity to provide evidence which would show that he 
filed his claim with the VA on October 28, 1996, but he has 
not done so.  The Board sees no areas in which further 
development may be fruitful.  As the evidence does not show 
that the VA received a claim for entitlement to a total 
disability rating based on individual unemployability before 
March 21, 1997, an effective date earlier than March 21, 1997 
is not warranted. 



ORDER

An effective date earlier than March 21, 1997 for entitlement 
to a total disability rating based on individual 
unemployability is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


